Case 2:20-cv-10670-GCS-PTM ECF No. 1 filed 03/12/20                  PageID.1      Page 1 of 50



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN

 CHERYL HALL, and BRAD LAFUZE, on             )
 behalf of themselves                         )
 and all others similarly situated,           )
                                              )
                             Plaintiffs,      )     Case No.
                                              )
 vs.                                          )
                                              )     Hon.
 WELLPATH LLC, by and through its Chief       )
 Clinical Officer and designees, the          )
 Responsible Health Authority/Health Services )     CLASS ACTION COMPLAINT
 Administrator, and/or its respective Site    )
 Medical Directors.                           )     DEMAND FOR JURY TRIAL
                                              )
                             Defendant.       )



                  CLASS ACTION COMPLAINT AND JURY DEMAND

       Plaintiffs CHERYL HALL, and BRAD LAFUZE, (collectively, “Plaintiffs”), individually

and on behalf of all others similarly situated, file this Class Action Complaint and Jury Demand

against Defendant WELLPATH LLC (“Defendant”), and state as follows:

                                   I.     INTRODUCTION

       1.      This Class Action Complaint and Jury Demand arises from the systematic and

unreasonable interruption, discontinuation, denial, and/or delay of prescribed psychotropic

medications to detainees with previously diagnosed, serious mental health care conditions by

Wellpath LLC (“Wellpath”), a private, for-profit administrator of prescription medication services

and utilization management services to approximately 25 County Jails throughout the State of

Michigan.




                                                1
Case 2:20-cv-10670-GCS-PTM ECF No. 1 filed 03/12/20                    PageID.2      Page 2 of 50



       2.      When inmates with serious mental illness enter a correctional facility, delays in

continuing treatment with psychotropic medications are likely to result in clinical deterioration,

mental health emergencies, and other serious injuries, including death.

       3.      Effectively, Wellpath’s policy is to cut patients with mental illness off their

psychotropic medications first and ask questions later, in violation of clearly established

constitutional rights and its common law duties.

       4.      In recent years, Wellpath has been at the center of numerous well-publicized

tragedies in the State of Michigan involving suicide deaths and suicide attempts by detainees and

inmates under its care.

       5.      In Grand Traverse County, for example, there has been substantial local activism

surrounding Wellpath’s deficient provision of prescription psychotropic medication treatments

that placed Wellpath on clear notice that its inmates entering with serious mental illness were

routinely deprived of their necessary psychotropic medications for unreasonable periods of time,

causing serious injuries.

       6.      Wellpath policies, practices, and customs with respect to providing psychotropic

medications are substantially similar—if not identical—at approximately 25 county jails in the

State of Michigan (“County Jail(s)”).

       7.      Wellpath policies, practices, and customs determine what medications are, and are

not, available and administered to detainee-inmates at County Jails.

       8.      Wellpath and its designees have total discretion to continue, discontinue, substitute,

start, modify, or deny medications and treatments that were prescribed to patients in the

community prior to their incarceration.




                                                   2
Case 2:20-cv-10670-GCS-PTM ECF No. 1 filed 03/12/20                      PageID.3   Page 3 of 50



       9.      Wellpath does not require a mental health or psychiatric evaluation by a Qualified

Mental Health Professional prior to discontinuation of a community-prescribed, clinically

indicated psychotropic medication.

       10.     As a matter of policy, practice, and/or custom Wellpath initially refuses to provide

prescribed, clinically indicated psychotropic medications to detainees and inmates if their

prescriptions are not listed on its formulary.

       11.     Refusing to take mental health care seriously, Wellpath uniformly misclassifies

psychotropic prescription medications that were clinically indicated by community prescribers as

“Routine,” instead of “High Priority,” thereby denying continuity of care.

       12.     Wellpath policies encourage discontinuation of psychotropic medications without

first conducting any individualized medical evaluation or mental health evaluation of patients

known to suffer from mental illness.

       13.     Once denied a prescribed medication, Wellpath fails to adequately notify detainee-

inmates regarding its prescription medication denials, the reason for the denials, and fails to

provide any process for the detainee-inmates to appeal or request a waiver of Wellpath’s denial of

known prescription medications.

       14.     Wellpath’s prescription medication policies, practices, and customs cause

widespread and systematic discontinuations and/or denials of prescribed, clinically indicated

psychotropic medications to detainees with serious mental health care conditions, leading to

substantial injuries and damages to Plaintiffs and the putative class.

       15.     Despite knowledge of multiple injuries and crises suffered by patients under their

care, Wellpath has refused to make the important, necessary changes to ensure the health, security,

and constitutional protection of detainees short of litigation.



                                                  3
Case 2:20-cv-10670-GCS-PTM ECF No. 1 filed 03/12/20                    PageID.4     Page 4 of 50



        16.    Plaintiffs CHERYL HALL and BRAD LAFUZE, on behalf of themselves and a

statewide putative class of all others similarly situated, demand compensatory damages and

injunctive relief from Wellpath for its egregious, deliberately indifferent conduct in causing the

unreasonable interruption, discontinuation, denial, and/or delay of prescribed psychotropic

medications and treatments to detainees with previously diagnosed, serious medical conditions at

county jails throughout Michigan.

                                        II.     PARTIES

        17.    Plaintiff CHERYL HALL is a citizen of the State of Michigan, and currently resides

at the Women’s Huron Valley Correctional Facility in Ypsilanti, Michigan, in Washtenaw County.

        18.    Plaintiff BRAD LAFUZE is a citizen of the State of Michigan, resident of Kalkaska

County, Boardman Township, who was incarcerated as both a pre-trial and convicted detainee at

the Grand Traverse County Jail following a guilty plea to a misdemeanor charge in or around June

2019.

        19.    Defendant WELLPATH LLC, (“Wellpath”) is a Delaware private limited liability

corporation, maintaining its principal place of business in the State of Tennessee, which contracts

with County Jails throughout Michigan to perform the traditional governmental function of

administering health care services, including prescription drug services, to pre-trial detainees and

post-conviction inmates at approximately 25 County Jails throughout Michigan and hundreds more

throughout the United States.

        20.    At all relevant times hereto, Wellpath acted under color of state law and pursuant

to its own policies, practices and customs, which were the driving force behind the constitutional

violations asserted herein.

                              III.   JURISDICTION AND VENUE



                                                 4
Case 2:20-cv-10670-GCS-PTM ECF No. 1 filed 03/12/20                       PageID.5      Page 5 of 50



        21.     This Court has original jurisdiction over the claims that arise under the

Fifth/Fourteenth, and Eighth Amendments to the United States Constitution and brought pursuant

to 28 U.S.C. §§ 1983 and 1988.

        22.     This Court has supplemental jurisdiction over the state law claims Pursuant to 28

U.S.C. § 1367 because they are so related to the claims over which this Court has original

jurisdiction that they form part of the same case or controversy, and the state law claims do not

substantially predominate the federal claims.

        23.     This Court has diversity jurisdiction over Plaintiffs’ state law claims pursuant to 28

U.S.C. § 1332 because all Plaintiffs and all Defendants are citizens of different states and the

amount in controversy well exceeds $75,000.

        24.     This Court has personal jurisdiction over Defendant because Defendant engages in

substantial business in this District, including contracting with local County Jails in this District to

provide prescription medication administration and utilization management services.

        25.     Venue is proper in this Court under 28 U.S.C. 1391(b)(2) because a substantial

portion of the events or omissions giving rise to Plaintiffs’ claims took place in this District.

        26.     The vast majority of inmates in County Jails previously injured by and/or currently

subject to the Wellpath policies that are at issue in this action are/were incarcerated in this District,

and Plaintiff Cheryl Hall is currently incarcerated in this District.

                     IV.     GENERAL AND FACTUAL ALLEGATIONS

        27.     It is well-established under federal constitutional law that neglecting a prisoner’s

known medical needs and interrupting a prescribed plan of treatment, even for a relatively short

period of time, can constitute a constitutional violation.




                                                   5
Case 2:20-cv-10670-GCS-PTM ECF No. 1 filed 03/12/20                    PageID.6      Page 6 of 50



        28.     Under Michigan Law, county jails are required to establish and maintain written

policies, procedures, and practices for conducting a mental health screening on each new detainee

upon intake into the jail.

        29.     The results of mental health screenings are to be recorded on a form approved by

the facility’s designated health authority and promptly communicated to the designated health

authority.

        30.     Initial health screenings must record the results of an inquiry into, inter alia, the

detainee’s current health problems, mental health problems, use of drugs (including by drug type,

amount used, frequency of use, date or time of last use, and any history of problems from ceasing

use), past and present treatment for mental disturbance or suicide, and other health problems.

        31.     County jails must make and record a medical disposition of each patient based on

the initial mental health screening for: (i) general population; (ii) general population with prompt

referral to appropriate health care service; or (iii) referral to appropriate health care service for

emergency treatment.

        32.     Under Michigan Law, county jails are also required to establish and maintain

written policies, procedures, and practices requiring a comprehensive health appraisal for each

detainee within 14 days after arrival at the jail, which involves diagnostic testing, collection of

medical and mental health histories, taking vitals, a medical and mental health examination, and

the initiation and/or development of medically appropriate treatment plans.

        33.     Upon information and belief, at least the following Michigan Counties have, or

within the statute of limitations had, a contract with Wellpath to provide medical services,

including mental health care, prescription medication, and utilization management administration:

          i.    Alger County
         ii.    Allegan County

                                                  6
    Case 2:20-cv-10670-GCS-PTM ECF No. 1 filed 03/12/20                 PageID.7      Page 7 of 50



           iii.   Arenac County
           iv.    Bay County
            v.    Berrien County
           vi.    Chippewa County
          vii.    Clare County
         viii.    Delta County
           ix.    Dickinson County
            x.    Gogebic County
           xi.    Grand Traverse County
          xii.    Isabella County
         xiii.    Lenawee County
          xiv.    Mackinac County
           xv.    Macomb County
          xvi.    Marquette County
         xvii.    Muskegon County
        xviii.    Newaygo County
          xix.    Oakland County
           xx.    Ogemaw County
          xxi.    Ottawa County
         xxii.    Schoolcraft County
        xxiii.    Tuscola County
        xxiv.     Washtenaw County
         xxv.     Wayne County

         34.      The three most populous County Jails with which Wellpath contracts are Wayne

County (approximately 2,866 inmates), Oakland County (approximately 1,520 inmates), and

Macomb County (approximately 1,400 inmates).1

         35.      Other than Wayne, Oakland, and Macomb Counties, no other County Jail listed has

an inmate population of 1,000 or more.

         36.      The vast majority of detainees and inmates currently and previously affected by

Wellpath’s prescription medication and mental health care administration policies and practices

were incarcerated in the southernmost counties that are located in the jurisdictional territory of the

Eastern District of Michigan.




1
    Grand Traverse County Jail, by contrast, has approximately 142 inmates.
                                                  7
Case 2:20-cv-10670-GCS-PTM ECF No. 1 filed 03/12/20                    PageID.8      Page 8 of 50



       37.     Wellpath acts as the designated health authority for administering prescription

medications, mental health screenings and evaluations, utilization management services, and other

health care services for each of the Counties with which it maintains a contract.

       38.     As the designated health authority, Wellpath is responsible through Michigan Law

and contract for establishing, maintaining and executing policies, procedures, and practices for

administration of prescription medications, mental health screening and evaluation, utilization

management, and other health care services.

       39.     Through its contracts, Wellpath has the same legal duties as the County Jails and

the County Sheriffs under common law, statute, and constitutional law.

       40.     Wellpath accordingly acts under color of state law by carrying out a traditional state

function of providing medical administrative services in a county jail.

             Wellpath’s Standardized Statewide Policies, Procedures, and Practices

       41.     Wellpath is the largest for-profit correctional care health care company in the

United States, with a presence in more than 500 jails and prisons nationwide.

       42.     Wellpath previously conducted business under the name Correct Care Solutions

(“CCS”) prior to its acquisition by an affiliate of private equity giant H.I.G. Capital, which

combined CCS with its existing correctional care company, Correctional Medical Group

Companies (“CMGC”).

       43.     Wellpath utilizes standardized, substantially identical company policies that are

developed through its corporate employees and used in all County Jails with which it maintains a

contract in the State of Michigan.




                                                 8
Case 2:20-cv-10670-GCS-PTM ECF No. 1 filed 03/12/20                    PageID.9     Page 9 of 50



       44.     Wellpath written policies and procedures with respect to prescription medications,

and specifically psychotropic medications, are formulated and established by Wellpath’s corporate

employees.

       45.     Wellpath’s standardized prescription drug policies and procedures are substantially

similar—if not identical—at all county jails it contracts with in Michigan.

       46.     Wellpath’s standardized mental health screening and evaluation policies are

substantially similar—if not identical—at all County Jails with which it contracts in Michigan.

       47.     Wellpath’s formulary is substantially similar—if not identical—at all County Jails

it contracts with in Michigan.

       48.     Wellpath’s High Priority Medication List is substantially similar—if not

identical—at all County Jails it contracts with in Michigan.

       49.     Wellpath employees or contractors at County Jails in Michigan know about, and

follow, Wellpath’s policies when coordinating care to inmates in a county jail, including for mental

health screenings and evaluations, prescription drug determinations, verifications, and

administration of medications.

       50.     Wellpath policies and procedures are the driving force behind all determinations

regarding whether, and when, a detainee/inmate patient is permitted to continue a previously

prescribed medication upon incarceration.

       51.     Decisions about whether to start, continue, or deny a certain psychotropic

medication are made pursuant to established corporate policies, which are implemented by

Wellpath’s designated Site Medical Directors at each County Jail.




                                                 9
Case 2:20-cv-10670-GCS-PTM ECF No. 1 filed 03/12/20                   PageID.10       Page 10 of 50



        52.     Any site-specific procedures at County Jails with respect to the initiation of

prescription medications must be submitted to and approved by Wellpath’s Regional Director of

Operations and Wellpath Corporate Operations.

        53.     Wellpath expressly disclaims in its contacts with County Jails that it is not a

licensed medical provider or professional; Rather, Wellpath provides administrative services to

correctional institutions, such as “Utilization Management services” and contracts with licensed

professionals who provide medical services under Wellpath’s administrative supervision and

pursuant to its policies.

        54.     Concerns regarding the adequacy of Wellpath’s administration of care for custodial

patients, specifically with respect to prescription medications and treatment of inmates with serious

mental health conditions, has been the subject of numerous scathing media reports.

        55.     In Grand Traverse County, for example, over 1,000 people have liked and followed

a Facebook Page entitled “Grand Traverse County Jail Abuse,” which is a platform for discussion

and sharing of information relating to detainee treatment.

                             Wellpath’s Contracts with County Jails

        56.     Under its contracts with the Counties, Wellpath is responsible for administering

correctional health care services, mental health care services, utilization management services,

pharmacy services, and related administrative services at the Jail.

        57.     Pursuant to the agreements, Wellpath is responsible for arranging and, at least

initially, bearing the costs of psychotropic and mental health medications for detainees at the

County Jails.

        58.     Wellpath is responsible for developing and implementing policies and practices to

coordinate, prescribe, dispense, and administer all prescription drug services in the Jail.



                                                 10
Case 2:20-cv-10670-GCS-PTM ECF No. 1 filed 03/12/20                   PageID.11      Page 11 of 50



       59.     Wellpath is responsible for reviewing initial health screenings, conducting

statutorily mandated health appraisals/assessments, including a mental health assessment, and

initiating appropriate therapy, including making referrals for mental health treatment.

       60.     Decisions to start new psychotropic medications are made by Wellpath’s Qualified

Mental Health Professionals, typically by referral from a Wellpath contractor/employee.

       61.     Through its contracts with the County Jails, “it is understood that Wellpath is not

licensed or otherwise authorized to engage in any activity that may be construed or deemed to

constitute the practice of medicine, dentistry, optometry, or other professional health care service

requiring licensure or other authorization under state law.”

       62.     The contracts include a Wellpath staffing matrix that designates the number of

hours for each Wellpath contractor/employee to provide services in the jail, including for the Site

Medical Director, a Psychiatrist, and/or a Psychiatric Nurse.

       63.     In Grand Traverse County, for example, Wellpath’s staffing matrix indicates that

for an assumed inmate population of 160, the Site Medical Director will work only one hour per

week, on Mondays, and the Wellpath Psychologist will work only two hours per week, on

Tuesdays.

       64.     Wellpath grossly understaffs the County Jails in Michigan with Qualified Mental

Health Professionals whose authority may be necessary to establish continuity of care with respect

to psychotropic medications.

       65.     The implementation of Wellpath Policies, Practices, and Customs at each County

Jail is delegated to its Site Medical Director.

       66.     All decisions to discontinue, deny, or refuse to start a medication are made initially

by Wellpath’s Responsible Physician and Site Medical Directors pursuant to company policies.



                                                  11
Case 2:20-cv-10670-GCS-PTM ECF No. 1 filed 03/12/20                  PageID.12      Page 12 of 50



 Serious Mental Health Conditions and Psychotropic Medications in Michigan County Jails

       67.     The County Jails that contract with Wellpath in the State of Michigan have a

continuous inmate population of over 9,000.

       68.     Because of the relatively short terms of incarceration in County Jails, the total

number of inmates that fall under Wellpath’s administration of health care services is much higher.

       69.     The use of psychotropic medications to treat serious mental health conditions is a

widespread problem in the custodial setting that requires administrative policies, procedures, and

practices to ensure continuity of care for incoming inmate-detainees until such time as a qualified

professional can conduct an adequate mental health evaluation to determine the clinical necessity

of continuing a prescribed medication in a custodial setting.

       70.     According to a 2006 study by the United States Department of Justice, 64% of

inmates in local jails suffer from a mental health problem, which included both a diagnosed recent

history and symptoms of mental illness.

       71.     In the same study, 21% of jail inmates have a recent history of mental health

problems, which included clinical diagnoses and treatment by a mental health professional.

       72.     In the same study, 14.4% of local jail inmates used prescription medications to treat

diagnosed mental illness.

       73.     Accordingly, the number of detainee-inmates in Michigan County Jails who enter

the custodial setting in Michigan with prescribed medications to treat serious mental health

conditions, and who are under Wellpath’s administration of care, is likely well in excess of 1,000

individuals every year.

       74.     Due to the custodial setting, local jail detainees and inmates do not have the agency

to obtain and provide for their own prescription medications during their incarceration, and agents



                                                12
Case 2:20-cv-10670-GCS-PTM ECF No. 1 filed 03/12/20                   PageID.13      Page 13 of 50



of the County Jail and their contractors, including Wellpath, have a duty to establish and maintain

policies that reasonably ensure continuity of care for detainees in their custody.

       75.       Nor do most County Jail inmates have the type of family and community support

to provide outside advocacy for continuing their psychotropic medications once Wellpath denies

continued treatment.

       76.       Continuity of care with prescribed psychotropic medications is particularly

important because of the injuries that can occur within a very short period time following

incarceration.

       77.       According to a 2016 United States Department of Justice Study, county jail inmates

nationwide who died while incarcerated served a median of 19 days prior to their death. Suicide

accounted for 31% of such jail inmate deaths.

       78.       40% of inmate deaths reported between 2000 and 2014 occurred within the first 7

days of admission.

       79.       It is widely recognized and understood in the correctional health care setting that

delays in continuing treatment with psychotropic medications for inmates with serious mental

illness who enter a correctional facility may suffer clinical deterioration, a mental health

emergency, or other serious injuries.

       80.       Wellpath knows that failures to provide continuity of care with respect to

psychotropic medications creates an unreasonable risk of serious bodily harm; the company agreed

to pay a $4.5 million settlement following an August 2014 inmate death in a Colorado county jail

that was caused by “acute benzodiazepine withdrawal.”




                                                 13
Case 2:20-cv-10670-GCS-PTM ECF No. 1 filed 03/12/20                    PageID.14       Page 14 of 50



                                            Plaintiff Cheryl Hall

        81.     Plaintiff Cheryl Hall lost one of her sons as a result of opioid addition and struggled

financially during his addiction, rehabilitation, and ultimately his death.

        82.     Ms. Hall suffers from five serious medical conditions, including high blood

pressure, major depression, severe anxiety, asthma, and insomnia.

        83.     Ms. Hall’s major depression and severe anxiety are serious mental health

conditions.

        84.     Ms. Hall was clinically diagnosed with these conditions prior to her incarceration

at the Grand Traverse County Jail, which is among the County Jails that contracts with Wellpath.

        85.     Ms. Hall’s prescription medications to treat her serious medical conditions included

Losartan (high blood pressure), Xanax (anxiety), Prozac (depression), Spiriva inhaler (asthma),

Ventolin inhaler (asthma), and Ambien (insomnia).

        86.     Ms. Hall’s primary care physician determined that these medications are critical to

her physical and psychiatric health.

        87.     Ms. Hall’s high blood pressure condition is exacerbated during episodes of

depression and high anxiety.

        88.     Ms. Hall’s major depression and severe anxiety were clinically diagnosed and

treated through both inpatient and outpatient visits, including a ten-day outpatient program prior

to her initial incarceration at the Jail.

        89.     In early 2019, Ms. Hall was aware that there was a warrant out for her arrest related

to charges of embezzlement.

        90.     Prior to her arrest, Ms. Hall made an unsuccessful attempt at suicide, which she

reported upon intake in the County Jail during her mental health screening.



                                                     14
Case 2:20-cv-10670-GCS-PTM ECF No. 1 filed 03/12/20                   PageID.15        Page 15 of 50



          91.    Her son, Greg Hall, concerned for her safety, reported her location to a detective

with the Michigan State Police so that she could be arrested and detained.

          92.    Ms. Hall was incarcerated in the County Jail on the afternoon of February 2, 2019

as a pre-trial detainee.

          93.    Upon intake, a County Corrections Officer conducted a Medical/Mental

Questionnaire with Ms. Hall.

          94.    Ms. Hall reported that she had six prescription medications to treat her diagnosed

medical conditions.

          95.    The intake questionnaire recorded each of these prescribed medications and each

of her diagnosed medical conditions: high blood pressure, depression, anxiety, and asthma. 2

          96.    Ms. Hall further reported that she attempted suicide very recently.

          97.    Ms. Hall indicated that she was feeling depressed and reported symptoms of

depression at the time of her intake.

          98.    The intake officer recorded that Ms. Hall appeared depressed.

          99.    Ms. Hall’s incarceration records included a suicide note to her family signed by

Ms. Hall.

          100.   Ms. Hall was placed in the general population with a prompt referral for appropriate

health care service.

          101.   A Mental Health Service Request for Ms. Hall was marked “URGENT” because of

her active suicide attempt and reports of current depression symptoms.

          102.   On February 2, 2019, Ms. Hall’s son Greg Hall personally delivered all of her

prescription medications to the Jail.



2
    The questionnaire did not list insomnia.
                                                  15
Case 2:20-cv-10670-GCS-PTM ECF No. 1 filed 03/12/20                    PageID.16      Page 16 of 50



        103.     Mr. Hall personally handed each of his mother’s prescription medications to a

Wellpath nurse in the presence of a County Corrections Officer.

        104.     The Wellpath nurse promised Mr. Hall that his mother would receive her prescribed

medications.

        105.     During her period of incarceration, Wellpath failed to provide Ms. Hall with any of

her prescription medications.

        106.     Wellpath failed to provide Ms. Hall with a reason, medical or otherwise, for failing

to provide her medications.

        107.     Even though a Mental Health Service Request was filled out by the corrections staff

and her intake at minimum justified a “prompt referral to appropriate health care service,” Ms.

Hall received no medical examinations or mental health evaluations during her period of

incarceration.

        108.     Ms. Hall received no individualized mental health appraisal or evaluation prior to

the denial of her prescription medications.

        109.     Despite knowledge of her prescribed psychotropic medications, and medication to

treat a serious blood pressure condition, Wellpath failed to administer any of Ms. Hall’s

medications.

        110.     Wellpath failed to substitute any of Ms. Hall’s prescribed medications with

alternative medications to treat her serious mental health conditions.

        111.     On February 4, 2019, Ms. Hall reported to a corrections officer that she did not feel

well.

        112.     The corrections officer later recorded that Ms. Hall presented as unsteady on her

feet and that she needed physical assistance to ambulate safely.



                                                  16
Case 2:20-cv-10670-GCS-PTM ECF No. 1 filed 03/12/20                     PageID.17    Page 17 of 50



          113.   Ms. Hall reported that she had not received or taken any of her prescribed

medications.

          114.   Ms. Hall’s vitals indicated a blood pressure of 204/123 and a heart rate of 97, and

she was suffering from a hypertensive crisis.

          115.   Ms. Hall was transported on an emergency basis to the Munson Medical Center

hospital because of her elevated blood pressure.

          116.   Upon admission at the hospital, the Munson Medical Center doctor, Dr. Snyder,

expressed serious concern that Ms. Hall was denied her prescribed medications during her period

of incarceration.

          117.   Ms. Hall’s hypertensive crisis was life-threatening.

          118.   Ms. Hall was released from Munson Medical Center into an inpatient mental health

center.

          119.   Ms. Hall suffered physical injuries, psychological trauma, severe anxiety, severe

depression, and clinical decompensation as a direct and proximate result of Wellpath’s actions

pursuant to their policies, customs, and practices that caused the denial of her necessary

prescription medications during her incarceration, including her psychotropic medications.

          120.   At all times relevant to Ms. Hall’s detainment, Wellpath staff acted pursuant to the

company’s established policies, practices, and customs.

          121.   Following the injuries Ms. Hall sustained, Greg Hall—who was her power of

attorney—filed formal complaints to the County Jail on her behalf regarding the failure to

administer her necessary medications, as instructed.

          122.   Mr. Hall emailed the Jail Administrator and Sheriff documenting his concerns, as

instructed.



                                                  17
Case 2:20-cv-10670-GCS-PTM ECF No. 1 filed 03/12/20                 PageID.18       Page 18 of 50



       123.    The County Jail previously admitted to Mr. Hall that his mother never received her

prescribed medications.

       124.    During Mr. Hall’s investigation into his concerns regarding the denial of necessary

prescription medications, a Wellpath nurse named Tasha stated that there is often very little

coordination between jail staff and the medical team and that inmates are sometimes in jail for

over 12 or 24 hours before any review of their intake or mental health screening.

       125.    Wellpath nurse Amy Booms also informed Mr. Hall that “Narcotics and

Benzodiazepines are not medications we give at the jail.”

       126.    Ms. Booms cited the “formulary” as the reason for not permitting narcotic and

benzodiazepine medications at the Jail, and she recommended that Ms. Hall take the independent

initiative to “wean” herself off Benzodiazepines prior to her scheduled return to the Jail for

sentencing.

       127.    Wellpath refused to provide Ms. Hall with her prescription Xanax without first

conducting any mental health appraisal, even though Benzodiazepine withdrawal is widely known

to cause serious physical harm.

       128.    Wellpath knows that withdrawal from benzodiazepines can cause serious physical

injury as evidenced by the company’s agreement to pay a $4.5 million settlement following an

August 2014 inmate death in a Colorado county jail that was caused by “acute benzodiazepine

withdrawal.”

       129.    On June 24, 2019, Ms. Hall returned to the Jail for her pre-scheduled sentencing.

       130.    Because she knew that she would be returning, Ms. Hall, with advocacy support

from her son, obtained a June 20, 2019 doctor’s note that specifically stated that Ms. Hall “is on

prescription medications for her major depression and severe anxiety and will need to continue



                                               18
Case 2:20-cv-10670-GCS-PTM ECF No. 1 filed 03/12/20                   PageID.19     Page 19 of 50



these medications as prescribed or she will be at high risk for medical and psychiatric

decompensation to her health.”

       131.    The letter also included her diagnostic history, including notification of recurrent

major depression disorder, anxiety, suicide attempt, adjustment disorder, disappearance and death

of family member, and essential hypertension, among others.

       132.    Ms. Hall provided this doctor’s note to the County Jail, as instructed.

       133.    Upon readmission into the Jail, despite pre-ordering current medications and

providing a note regarding their medical necessity, Wellpath again refused to administer several

of her medications.

       134.    Wellpath’s Site Medical Director, Dr. Ann Kuenker, refused to administer her

prescription drugs for treatment of her anxiety and depression.

       135.    Wellpath staff demanded that Ms. Hall call her personal doctor to get prescriptions

for substitute medications to treat her anxiety and depression, so that they could be charged to her

personal health insurance to avoid costs to Wellpath.

       136.    Ms. Hall complained regarding the denial of her depression and anxiety

medications and called her son to inform her that she was once again being denied some of her

prescription medications.

       137.    Ms. Hall also called her personal physician to get new prescriptions for alternative

drugs to replace the prescriptions that Dr. Kuenker discontinued and/or denied.

       138.    Wellpath, through Dr. Kuenker, failed to verify Ms. Hall’s substitute medication

for depression, Trazodone, and it was therefore never administered.

       139.    Wellpath once again failed to administer Ms. Hall’s prescription for Xanax.




                                                19
Case 2:20-cv-10670-GCS-PTM ECF No. 1 filed 03/12/20                    PageID.20      Page 20 of 50



       140.     On June 25, Mr. Hall—as his mother’s advocate—was required to take matters into

his own hands; He travelled to the pharmacy to pick up his mother’s newly ordered substitute

medications because of Wellpath’s denials.

       141.     By the time he arrived with the substitute medications, Ms. Hall had already been

sentenced and transferred to the Women’s Huron Valley Correctional Facility, where she received

her necessary prescription medications.

       142.     Because of Wellpath’s policies, practices, and customs, Ms. Hall was denied

known, medically necessary prescription medications during her incarceration, causing substantial

injuries and damages.

                                       Plaintiff Brad Lafuze

       143.     Brad Lafuze is an Iraq War veteran who served two tours of duty in service of the

United States Armed Forces.

       144.     In 2009, he was struck with an Improvised Explosive Device (IED) and developed

a number of serious mental health conditions resulting from his deployment in the United States

Armed Forces.

       145.     Mr. Lafuze has long struggled with addiction and alcoholism.

       146.     Prior to his incarceration at the Jail, and following his military service, Mr. Lafuze

was diagnosed with Post-Traumatic Stress Disorder (PTSD), severe anxiety, severe depression,

and epilepsy.

       147.     Mr. Lafuze was prescribed with the following medications to treat his serious

medical conditions: Seroquel (PTSD); Hydroxyzine (Anxiety); Prazosin (PTSD/Nightmares);

Prozac (Depression); Carbamazepine (Seizure Disorder/Mood Stabilizer).




                                                 20
Case 2:20-cv-10670-GCS-PTM ECF No. 1 filed 03/12/20                    PageID.21   Page 21 of 50



       148.    Each of these medications are critical to his physical and psychiatric health and

based on prior diagnosis and treatment plan prescribed by qualified physicians.

       149.    Following his deployment, Mr. Lafuze attempted suicide because of his severe and

ongoing depression and anxiety.

       150.    Mr. Lafuze was treated and diagnosed with PTSD, anxiety, and depression in a

psyche ward following his deployment.

       151.    His medication regimen allows him to remain functional and steady through the

day and supported his efforts to avoid self-harm and harm to others.

       152.    When Mr. Lafuze is deprived of his medication, which is clinically indicated by his

personal physician, his moods spiral out of control and it causes severe physical manifestations

that create a danger to himself and those around him.

       153.    Deprivation of Mr. Lafuze’s medications also causes him to suffer from severe

symptoms relating to withdrawal.

       154.    Mr. Lafuze was incarcerated at the Grand Traverse County Jail following a guilty

plea to misdemeanor charges.

       155.    Mr. Lafuze was in a car accident while driving a vehicle with his father-in-law as a

passenger.

       156.    Their vehicle was hit head-on by a semi-truck.

       157.    Mr. Lafuze suffered moderate injuries from the accident, but his father-in-law died

from the injuries sustained.

       158.    Mr. Lafuze was sentenced to 60 days in County Jail as a result of a misdemeanor

guilty plea.




                                                21
Case 2:20-cv-10670-GCS-PTM ECF No. 1 filed 03/12/20                   PageID.22      Page 22 of 50



          159.   Mr. Lafuze reported his serious mental health care conditions to the County Jail

upon intake.

          160.   Mr. Lafuze reported each of his prescribed psychotropic medications to the County

Jail upon intake.

          161.   The intake officer orally noted to Mr. Lafuze that he was on “a lot of meds.”

          162.   Mr. Lafuze’s wife personally delivered his prescription medications to the County

Jail on the day he was incarcerated.

          163.   Wellpath received those prescription medications and knew about Mr. Lafuze’s

medical and mental health conditions and prescriptions.

          164.   Mr. Lafuze informed the County Jail and Wellpath that he suffers from severe side

effects and withdrawal symptoms when he does not take his prescription medications.

          165.   On his first night of incarceration, Mr. Lafuze received Carbamazepine for seizures

but was denied all of his other prescription medications by Wellpath—decisions which are

ultimately made by Wellpath’s Site Medical Director, Dr. Ann Kuenker pursuant to corporate

policy.

          166.   Mr. Lafuze visited a Wellpath nurse the day after he was incarcerated, and he

informed her about his need for his prescribed psychotropic medications.

          167.   The nurse told him that he would have to visit the “psyche nurse” first in order to

receive those prescriptions.

          168.   The nurse refused to address any of his concerns regarding his regular medications,

providing him only with a 3-day order for Ibuprofen to treat pain from the car accident.

          169.   The Wellpath nurse instructed Mr. Lafuze that he needed to file a “Kite” as a

precondition to visiting the psyche nurse.



                                                 22
Case 2:20-cv-10670-GCS-PTM ECF No. 1 filed 03/12/20                   PageID.23      Page 23 of 50



       170.     Mr. Lafuze filed a Kite requesting a visit with the “psyche nurse” so he could get

his prescribed medications.

       171.     In response to Mr. Lafuze’s Kite, he was instructed that he would be put on a list to

see the psyche nurse but that it would be approximately three weeks before he could receive a

mental health evaluation from the psyche nurse.

       172.     Days into his incarceration, Mr. Lafuze saw who he believed to be a Wellpath-

contracted medical professional, and he informed her about his continuing need for his

psychotropic prescription medications.

       173.     Mr. Lafuze informed the Wellpath provider that he was suffering severe depression,

anxiety, and mood destabilization because he was taken off his medications.

       174.     This Wellpath provider told Mr. Lafuze that he was going to have to

“wait” to receive any of his prescription medications, and she claimed that she could not do

anything for him.

       175.     The Wellpath medical provider only treated Mr. Lafuze for the physical injuries he

sustained in the car accident—ignoring his known mental health conditions and prescribed

psychotropic medication treatments.

       176.     The Wellpath provider offered him only a prescription for an arthritis medication

as a replacement to the previously administered Ibuprofen, to help with the pain from the car

accident.

       177.     Wellpath never informed Mr. Lafuze that his medications were being denied or

discontinued.

       178.     Wellpath never provided a reason for denying or discontinuing Mr. Lafuze’s

medications.



                                                 23
Case 2:20-cv-10670-GCS-PTM ECF No. 1 filed 03/12/20                  PageID.24      Page 24 of 50



          179.   Wellpath never provided Mr. Lafuze with information regarding his right to

challenge the denial or discontinuation of his prescription drug treatment.

          180.   Because Wellpath deprived him of his medications while incarcerated, Mr. Lafuze

suffered from regular, severe panic attacks and physically manifested traumatic episodes over the

course of more than a week of incarceration.

          181.   Mr. Lafuze was “going crazy” every day without his prescription medications, and

his mood was severely destabilized.

          182.   Mr. Lafuze was plagued by thoughts of suicide and self-harm while being deprived

of his prescription medications.

          183.   Mr. Lafuze frequently had to lie in bed holding a blanket tightly over his head in

order to block out the noise and inner demons that plagued him during his ongoing clinical

decompensation and crisis.

          184.   Loud noises and other auditory triggers in the Jail caused haunting memories and

wild mood swings in connection with his unmedicated PTSD.

          185.   Mr. Lafuze’s moods swung wildly, causing physical manifestations, including

manic laughing and sudden crying.

          186.   Mr. Lafuze complained to staff regarding his injuries, including panic attacks and

withdrawal symptoms.

          187.   Mr. Lafuze spoke with his wife every day that he was incarcerated and expressed

the agony that he was suffering without his medications.

          188.   A Corrections Officer made fun of Mr. Lafuze for reporting his crisis, stating,

“what’s the difference between tonight and any other night” when he reported that he was “going

crazy.”



                                                 24
Case 2:20-cv-10670-GCS-PTM ECF No. 1 filed 03/12/20                 PageID.25      Page 25 of 50



       189.    Mr. Lafuze was helpless, forced to wait and suffer through an ongoing, preventable

mental health care crisis without his medications and without any other options for obtaining his

medications or challenging the deprivation.

       190.    Suddenly and without explanation, more than one week into his term of

incarceration, Mr. Lafuze was instructed to report to Wellpath, where he was asked to sign medical

treatment waiver forms so that she could get his medications from the Veterans Affairs (VA).

       191.    Following more than a week of interrupted and discontinued care for Mr. Lafuze’s

known medical conditions, Wellpath, without any intervening medical or psychological

evaluation, restarted all of his psychotropic treatments, as previously ordered by his community

physician.

       192.    Mr. Lafuze was never given a medical reason regarding why his care had been

denied or discontinued, and he was never provided a medical reason explaining why he was

suddenly provided with the medications without any intervening examination or evaluation by

Wellpath staff or a qualified mental health care professional.

       193.    At one point during his incarceration and after his medications were restarted, Mr.

Lafuze stopped at the nurses’ station to receive his medications, and a Wellpath nurse asked him

whether he was related to Greg Hall, the son of Plaintiff Cheryl Hall who made complaints

regarding Wellpath’s treatment.

       194.    Mr. Lafuze told the Wellpath nurse that he was related to Greg Hall through

marriage, and the Wellpath nurse answered, “well, tell him just to stop.”

       195.    Mr. Lafuze later learned that his sister had been regularly calling into the Jail to

complain that he needed his prescription medications.




                                                25
Case 2:20-cv-10670-GCS-PTM ECF No. 1 filed 03/12/20                   PageID.26     Page 26 of 50



          196.   Mr. Lafuze also later learned that his brother-in-law Greg Hall was leading a

growing group of local citizens seeking answers regarding Wellpath’s deficient prescription drug

policies and practices.

          197.   Mr. Lafuze believes that his sister’s protestations and outside efforts to help him

were the only reason that Wellpath suddenly broke with their policy of discontinuity of care and

began providing his medications without any intervening mental health care evaluation.

          198.   Wellpath never provided Mr. Lafuze with a visit to the “psyche nurse” or any other

mental health care professional during his term of incarceration.

          199.   The denial and discontinuation of Mr. Lafuze’s established prescription medication

regimen was caused by Wellpath’s policies relating to prescription medications and mental health

evaluations, and there was no medical or penological basis for the discontinuity of his care.

          200.   There was also no medical or penological basis for suddenly restarting his

prescription care, as he received no mental health evaluation.

          201.   Mr. Lafuze suffered substantial physical injuries that were akin to torture,

psychological trauma, clinical decompensation, pain and suffering, and emotional distress as a

result of Defendant’s policies depriving him of his necessary prescription medications.

          202.   Mr. Lafuze is not currently incarcerated.

          203.   Mr. Lafuze has been incarcerated in County Jails in Michigan on multiple

occasions.

          204.   Mr. Lafuze has been convicted for other criminal offenses while residing in other

states.

          205.   Because Mr. Lafuze is a multiple offender with a number of serious mental health

conditions and alcoholism, there is a reasonable expectation that he will once again be incarcerated



                                                  26
Case 2:20-cv-10670-GCS-PTM ECF No. 1 filed 03/12/20                    PageID.27      Page 27 of 50



in a Michigan County Jail and once again subject to Defendant’s policies, practices, and customs

with respect to the administration of prescription drugs.

    Wellpath’s Drug Classifications Cause Intentional Discontinuity of Prescription Drug
                  Treatments to Inmates with Serious Medical Conditions

       206.       Wellpath policies, customs, and practices are the driving force behind

determinations regarding all decisions to continue, discontinue, substitute, start, modify, or deny

psychotropic medications and treatments that were prescribed to detainees at the Jail prior to their

incarceration.

       207.       Wellpath’s designated Site Medical Directors make all initial determinations

pursuant to company policies, which are established and interpreted by Wellpath.

       208.       Wellpath maintains a list of “High Priority Medications.”

       209.       Medications not listed on Wellpath’s list of “High Priority Medications” are

considered by Wellpath as “Routine Medication.”

       210.       Wellpath’s policy with respect to “High Priority Medications” is to ensure that they

are administered by the next scheduled dose, with no discontinuity of care.

       211.       “Routine Medications,” on the other hand, are only “attempted to be verified” by

Wellpath staff.

       212.       “Routine Medications” are only administered “when ordered by a Wellpath

prescriber or authorized prescriber.”

       213.       “Routine” medications are systematically discontinued or denied without

consideration for the clinical necessity of the medication with respect to each patient and the

underlying medical facts.

       214.       Wellpath policies do not require a mental health or psychiatric evaluation prior to

discontinuing “routine” medications.

                                                   27
Case 2:20-cv-10670-GCS-PTM ECF No. 1 filed 03/12/20                  PageID.28      Page 28 of 50



       215.    Wellpath’s intentional denial of “Routine” medications at County Jails is uniquely

flagrant with respect to psychotropic medications, which it fails to recognize as “High Priority”

despite numerous incidents of serious trauma, injury, and death which have been caused by the

deprivation of mental health care prescriptions from its patients.

       216.    Wellpath’s discontinuation or denials of “routine” mental health care prescription

treatments are made without first conducting any individualized mental health or psychiatric

evaluation of the patient’s medical needs.

       217.    Wellpath’s policies have intentionally caused the systematic denial of detainees’

constitutional right to receive prescribed medications, mostly as a means to cut costs and protect

their lucrative contracts with county jails.

Wellpath’s Medication Verification Policy Causes Intentional Discontinuity of Mental Health
                                           Care

       218.    Wellpath’s Medication Verification Policy Denies Continuity of Care.

       219.    Wellpath utilizes a “Medication Verification” policy before its decision to continue,

substitute, or discontinue active prescriptions of detainees.

       220.    Under the Medication Verification Policy, the option to decline or discontinue a

detainee’s active prescription should be invoked “whenever a medication is thought to be

unnecessary or inappropriate based upon diagnosis, usage, drug type, drug indication, dosage, etc.”

       221.    However, Wellpath policies do not require any individualized mental health or

psychiatric evaluation of each detainee-patient by a Qualified Mental Health Professional prior to

initiating the Medication Verification process.

       222.    Wellpath policies do not require an individualized mental health or psychiatric

evaluation of a detainee by a Qualified Mental Health Professional prior to its ultimate

determination to discontinue or deny a reported, prescribed medication to detainees under its care.

                                                  28
Case 2:20-cv-10670-GCS-PTM ECF No. 1 filed 03/12/20                    PageID.29      Page 29 of 50



       223.     Medication verification logs are utilized by Wellpath to document the Medication

Verification process, including whether a medication was approved or denied.

       224.     If Wellpath is unable to verify a reported medication that is not self-classified as

“High-Priority,” it is not provided to detainees as a continuing medication and thereby

discontinued.

       225.     Wellpath’s Medication Verification Policy provides that, even when a medication

is verified, the prescription should be discontinued if it is “not current or was never provided” and

“the patient is generally considered as not currently receiving treatment with the identified

medication.”

       226.     Further, if a prescription medication is not current, it is discontinued, irrespective

of how recently the medication expired, the patient’s history with the medication, or whether an

individualized mental health assessment or mental health or psychiatric evaluation has occurred.

       227.     Once discontinued by Wellpath, no psychotropic medications will be started

without an order from a Wellpath Qualified Mental Health Professional, which leads to denial of

medications or substantial and unreasonable discontinuity of care.

       228.     By discontinuing an existing prescription, Wellpath forces inmate-detainees into a

bureaucratic boondoggle of delay; it can up to a month to actually receive an evaluation from a

Qualified Mental Health Professional who can start a new prescription medication based on a prior

diagnosis.

       229.     Through the Medication Verification policy, including Wellpath’s practices and

customs thereunder, Wellpath systematically and intentionally discontinues and/or denies

reported, active psychotropic drug treatments for detainees with serious mental health conditions




                                                 29
Case 2:20-cv-10670-GCS-PTM ECF No. 1 filed 03/12/20                   PageID.30      Page 30 of 50



for non-medical reasons, causing discontinuity of care, unreasonable delay and/or denial of

medications to patients under its care.

      The Wellpath Formulary Causes Intentional Discontinuity of Mental Health Care

       230.    A formulary is an official list giving details of medicines that may be prescribed.

       231.    Wellpath maintains a formulary, which its agents and/or contractors, including Site

Medical Directors, rely upon to determine whether to continue an existing prescription medication

or start a prescription medication for a detainee under Wellpath’s care.

       232.    Wellpath’s formulary administration and management is part of the “utilization

management” service it provides to County Jails.

       233.    Wellpath does not initially approve psychotropic medications to detainees that are

not listed on its formulary.

       234.    Wellpath policies do not require an individualized mental health assessment or a

mental health or psychiatric evaluation of a detainee by a Qualified Mental Health Professional

prior to its formulary-based determinations to discontinue, or deny a reported, prescribed

psychotropic medication.

       235.    When a non-formulary psychotropic medication is clinically indicated, Wellpath

policies do not require, instruct, or encourage Site Medical Directors at County Jails to identify an

appropriate substitute medication that is on the Wellpath formulary, or, alternatively, to advocate

for administration of the medication in order to prevent discontinuity of care.

       236.    Wellpath policies do not instruct or encourage Site Medical Directors to continue

non-formulary psychotropic medications prescribed in the community until the prescription can

be reviewed by a Qualified Mental Health Professional.




                                                 30
Case 2:20-cv-10670-GCS-PTM ECF No. 1 filed 03/12/20                    PageID.31     Page 31 of 50



       237.    As a matter of policy, practice, and/or custom, Wellpath and its agents fail to notify

detainees at the Jail regarding any process or procedure for obtaining a waiver to receive a non-

formulary medication, causing a de facto denial of their prescribed medical treatment for non-

medical reasons.

       238.    Wellpath systematically fails to communicate its decisions and/or the underlying

reasons for discontinuing and/or denying prescription drug treatments to patients under its care.

       239.    Wellpath systematically fails to notify patients who are denied a prescription

medication that there is an adequate appeal or formulary waiver process through which to

challenge Wellpath’s discontinuation of their prescribed treatments.

       240.    Wellpath’s policies refuse patients an opportunity to be heard regarding Wellpath’s

denial of a prescription medication that was not on its formulary, either before or after the

discontinuation of care.

 Wellpath Policies and Practices Do Not Require a Mental Health or Psychiatric Evaluation
   with a Qualified Mental Health Professional within the First Month of Incarceration

       241.    Upon intake in County Jails, either correctional staff or Wellpath are required to

conduct an initial health and mental health screening.

       242.    If conducted by correctional staff, Wellpath is under a duty ensure that their medical

staff reviews intake screenings.

       243.    Initial intake screenings require inquiry and documentation of, inter alia, mental

health problems, types of medications/drugs used, mode of use, amounts used, frequency used,

date or time of last use, past and present treatment or hospitalization for mental disturbance or

suicide, and current behaviors.

       244.    Under Wellpath policies, a Qualified Health Care Professional must conduct an

“Initial Health Assessment” within 14 days of intake into the County Jail.

                                                31
Case 2:20-cv-10670-GCS-PTM ECF No. 1 filed 03/12/20                     PageID.32     Page 32 of 50



       245.    Psychotropic medications cannot be started under Wellpath policies until inmate-

detainees are evaluated by a Qualified Mental Health Care Professional.

       246.    Wellpath policies do not require that a Qualified Mental Health Professional be

present and participate in the Initial Health Assessment.

       247.    During this Initial Health Assessment, Wellpath policies require only a “follow up”

to the initial mental health screening information taken upon intake.

       248.    The Health Assessment fails to include a “Mental Health Evaluation” or Psychiatric

Evaluation, even for patients who reported serious mental health condition(s) and a corresponding

psychotropic medication upon intake.

       249.    The “follow up” Mental Health Assessment is essentially duplicative of the initial

mental health screening taken upon intake, covering substantially the same information as already

reported and reviewed.

       250.    Wellpath policies state that mental health “[r]esponses of a positive or concerning

nature will result in a referral to mental health staff for additional assessment.”

       251.    Wellpath calls this “additional assessment,” upon referral by a Qualified Health

Professional, a “Mental Health Evaluation” or a “Psychiatric Evaluation.”

       252.    However, Mental Health Evaluations are only required to be performed “within 30

days of the positive screen,” meaning that an inmate-detainee has to wait not only to be seen by a

Medical Health Professional, but also that they must wait an additional 7-14 days after that before

receiving an opportunity to start the psychotropic medication for which they should have been

receiving for weeks.

       253.    Accordingly, inmate-detainees with serious mental health conditions whose

psychotropic medications were discontinued pursuant to Wellpath policies must wait weeks to



                                                  32
Case 2:20-cv-10670-GCS-PTM ECF No. 1 filed 03/12/20                   PageID.33      Page 33 of 50



receive an adequate mental health evaluation, even though Wellpath knew about their underlying

conditions and prescribed medications from the first day of incarceration.

       254.    Inmates deprived of their prescribed psychotropic medications by the lengthy

delays caused by Wellpath’s mental health care screening and referral policies suffered damages

including physical injury, psychological trauma, clinical deterioration, withdrawal symptoms,

mental health emergencies, physical manifestations of their condition, and other serious injuries.

      Wellpath Systematically Fails to Notify Inmate-Detainees That Their Psychotropic
                     Prescriptions Have Been Discontinued or Denied

       255.    As a matter of policy, practice, and/or custom, Wellpath fails to notify detainees at

the Jail regarding any process or procedure for appealing, challenging, or obtaining a waiver to

receive their prescribed medications because they were discontinued as “routine” or unable to be

verified by Wellpath, causing a de facto denial of their prescribed medical treatment for non-

medical reasons.

       256.    Wellpath systematically fails to communicate its decisions and/or the underlying

reasons for discontinuing and/or denying prescription drug treatments to patients under its care.

       257.    Wellpath systematically fails to notify patients who are denied a prescription

medication that there is an adequate appeal or waiver process through which to challenge

Wellpath’s discontinuation of their prescribed treatments.

       258.    Wellpaht fails to establish an adequate appeal or waiver process through which to

challenge Wellpath’s discontinuation of prescribed treatments.

       259.    Wellpath’s policies refuse patients an opportunity to be heard regarding Wellpath’s

denial of a prescription medication, either before or after the discontinuation of care.

                                IV.     CLASS ALLEGATIONS




                                                 33
Case 2:20-cv-10670-GCS-PTM ECF No. 1 filed 03/12/20                    PageID.34      Page 34 of 50



       260.    Plaintiffs bring this action on behalf of themselves and on behalf of all others

similarly situated pursuant to Fed. R. Civ. P. 23.

       261.    Statewide Class – Plaintiffs seek to represent a class seeking monetary damages

and injunctive relief preliminarily defined as:

       all persons who are, or have been, detained in a county jail or lockup in the State of
       Michigan which contracts with Wellpath for the provision of medical
       administration services and upon intake reported a prescribed psychotropic
       medication to treat a diagnosed, serious mental health care condition but were
       tortiously denied continuity of prescribed care because of a policy, practice, or
       custom maintained by Wellpath relating to prescription medications or mental
       health evaluations, and/or without first receiving a meaningful opportunity to be
       heard and/or challenge the deprivation of prescribed care.

Plaintiffs reserve the right to amend this class definition and/or add subclasses and/or issue classes

(pursuant to Fed. R. Civ. P. 23(c)(4)-(5)) as discovery progresses and the appropriateness of any

such classes is determined.

       262.    Statewide Injunctive Class - Plaintiffs seek to represent a class seeking injunctive

relief only preliminarily defined as:

       all persons who are, or have been, detained in a county jail or lockup in the State of
       Michigan which contracts with Wellpath for the provision of medical
       administration services and upon intake reported a prescribed psychotropic
       medication to treat a diagnosed, serious mental health care condition but were
       tortiously denied continuity of prescribed care because of a policy, practice, or
       custom maintained by Wellpath relating to prescription medications or mental
       health evaluations, and/or without first receiving a meaningful opportunity to be
       heard and/or challenge the deprivation of prescribed care.

Plaintiffs reserve the right to amend this class definition and/or add subclasses and/or issue classes

(pursuant to Fed. R. Civ. P. 23(c)(4)-(5)) as discovery progresses and the appropriateness of any

such classes is determined.

       263.    Upon information and belief, every year there are thousands of individuals

incarcerated in County Jails in the State of Michigan that contract with Wellpath who report, but



                                                  34
Case 2:20-cv-10670-GCS-PTM ECF No. 1 filed 03/12/20                  PageID.35    Page 35 of 50



are substantially denied, prescription psychotropic medications to treat serious mental health

conditions because of Wellpath’s policies, practices, and customs.

       264.    While the precise number of Class Members is not presently known, the Class is

clearly so numerous that joinder of all members would be impracticable.

       265.    This case involves numerous questions of law and fact that are common to Plaintiffs

and all members of the putative class. Such questions include, by way of illustration only, and

without limitation:

               a. Whether Plaintiffs and the Class reported a prescription psychotropic
                  medication to Defendant;

               b. The duty owed to Plaintiffs and the Class by Wellpath;

               c. Whether Wellpath breached any duties owed to Plaintiffs and the Class;

               d. Whether the Defendant acted with a deliberate indifference to a known or
                  obvious danger—discontinuation of prescribed psychotropic medications;

               e. Whether the actions of Wellpath constituted negligence and/or gross
                  negligence, including whether they were so reckless as to demonstrate a
                  substantial lack of concern for whether an injury would result.

               f. The identity of all putative class members who reported prescription medication
                  to Defendant;

               g. The specific psychotropic medication(s) reported by each member of the
                  putative class, including whether the prescription medication was administered
                  by Wellpath and its contractors/agents;

               h. Whether Wellpath administered, discontinued, denied, and/or started
                  prescription psychotropic medication treatments to Plaintiffs and the Class;

               i. The extent to which Wellpath established policies that caused widespread
                  discontinuity of prescribed care for individuals who reported a prescription
                  psychotropic medication;

               j. The established policies of Wellpath and whether its conduct caused Plaintiffs
                  and the putative class to be denied continuity of prescribed care;



                                               35
Case 2:20-cv-10670-GCS-PTM ECF No. 1 filed 03/12/20                   PageID.36      Page 36 of 50



               k. How Wellpath and its agents utilized the Wellpath formulary to make
                  determinations regarding the discontinuation, denial, and/or start of reported
                  prescription psychotropic medications to patient-detainees under their charge;

               l. How Wellpath and its agents administered and executed the company’s
                  medication verification process with respect to decisions to discontinue, deny,
                  or start prescription medications for patient-detainees under their charge;

               m. How Wellpath and its contractors/agents classified drugs by type, class, and/or
                  priority, inter alia, and the extent to which that caused discontinuity of care for
                  Plaintiffs and the Class;

               n. Whether Wellpath’s policies, practices, and customs with respect to
                  psychotropic medications caused discontinuity of care for Plaintiffs and the
                  Class;

               o. Whether and to what extent Wellpath’s policies, practices, and customs
                  provided Plaintiffs and the Class with a meaningful opportunity to challenge
                  determinations regarding the discontinuation, denial, and/or restart of
                  prescribed psychotropic medications;

               p. Whether and to what extent Wellpath and its agents utilized non-medical and/or
                  non-penological considerations with respect to its decisions to discontinue,
                  deny, unreasonably delay, and/or start prescription psychotropic medications
                  for patient-detainees under their charge;

       266.    These common questions of law and fact, inter alia, predominate over individual

questions with respect to each member of the putative class, and a class action is superior to

individual litigation under these circumstances.

       267.    The claims of the named Plaintiffs are typical of the claims of the absent Class

Members.

       268.    The manner and process by which named Plaintiffs were harmed is common to

those of the Class and they are pursued under the same legal theories as are applicable to the Class.

       269.    The putative class is ascertainable from Wellpath’s own records and the

predominant questions at issue regarding liability can be proven through the same, including intake

forms and questionnaires in medical records, medical/mental health screening records, mental


                                                   36
Case 2:20-cv-10670-GCS-PTM ECF No. 1 filed 03/12/20                    PageID.37       Page 37 of 50



health assessment records, mental health evaluation records, psychiatric evaluation records,

medication verification forms, medication administration records, and other documents in

Wellpath’s possession and control.

        270.    Separate adjudications will create a risk of decisions that are inconsistent with or

dispositive of other class members’ claims.

        271.    Declaratory and/or injunctive relief is appropriate under these circumstances based

on Wellpath’s policies, practices, and customs, which have affected the class generally and likely

to affect the Class in the future.

        272.    Plaintiffs will fairly and adequately protect the interests of the absent Class

Members and have no conflicts with the Class with respect to the allegations in this complaint.

        273.    Plaintiffs have retained counsel with substantial experience related to class action

claims, including claims that are similar to this lawsuit.

        274.    Plaintiffs’ Counsel has represented certified classes in numerous cases involving

similarly complex issues.

        275.    Plaintiffs’ Counsel has investigated the allegations in this complaint and has

committed the appropriate resources to representing the Class.

        276.    This case is appropriate for certification under Rule 23(b)(3). Common issues of

fact and law predominate over questions affecting only individual Class Members and a class

action is the superior means for litigating this case.

 Count I – 42 U.S.C. §§ 1983 and 1988 – Monell Claim – Fifth/Fourteenth Amendments (as
  to pre-trial detainees), Monell Claim, Denial of Due Process, Deliberate Indifference to
                               Known Serious Medical Needs

        277.    Plaintiffs incorporate by reference the allegations above as if fully set forth herein.




                                                  37
Case 2:20-cv-10670-GCS-PTM ECF No. 1 filed 03/12/20                     PageID.38        Page 38 of 50



        278.    Defendant Wellpath acted under color of state law, carrying out a traditional state

function, to deprive Plaintiffs and the putative class of their constitutional rights.

        279.    Defendant Wellpath established, implemented, supplemented, reinforced,

promulgated, and/or maintained policies, practices, and customs, as set forth above, all of which

were the proximate cause and/or moving force in the violation of Plaintiffs Hall, Lafuze, and the

putative class’ constitutional rights.

        280.    Defendant Wellpath established, maintained, and encouraged policies, practices,

and customs, as set forth above, with deliberate indifference to the rights of detainees within the

custody of the Grand Traverse County Jail, specifically with regard to Plaintiff and the putative

class’ constitutional right to due process in the form of providing a known prescription

psychotropic medication to treat known, serious medical conditions.

        281.    Wellpath knowingly acted against a prescribed regimen of care without first

requiring an adequate mental health care evaluation.

        282.    Defendant Wellpath knew that a substantial risk of serious harm was likely to result

from the discontinuation of prescribed psychotropic medications to treat inmate-detainees with

known, serious mental health conditions; yet it established, maintained, encouraged, and

implemented policies, practices and customs that caused such discontinuity of care.

        283.    After learning that such substantial risk of serious harm existed, Defendant failed

to take reasonable measures to abate the risk.

        284.    As a direct and proximate result of the acts, conduct, and omissions of Defendant,

pursuant to established policies, practices, and customs, Plaintiffs and the putative class suffered

the following injuries and damages:

        i.      Physical injury;



                                                  38
Case 2:20-cv-10670-GCS-PTM ECF No. 1 filed 03/12/20                    PageID.39       Page 39 of 50



        ii.     Clinical decompensation;

        iii.    Psychological trauma;

        iv.     Conscious physical and emotional pain, suffering, anguish, distress, and fear;

        v.      Consequential damages;

        vi.     Economic costs associated with the discontinuity of care; and

        vii.    Other damages.

    Count II – 42 U.S.C. §§ 1983 and 1988 – Monell Claim – Eighth Amendment (as to
  convicted detainees), Cruel and Unusual Punishment, Deliberate Indifference to Known
                                  Serious Medical Needs

        285.    Plaintiffs incorporate by reference the allegations above as if fully set forth herein.

        286.    Defendant Wellpath acted under color of state law to deprive Plaintiffs and the

putative class of their constitutional rights by carrying on a traditional state function of

administering prescription medication care in a County Jail.

        287.    Defendant Wellpath established, implemented, supplemented, reinforced,

promulgated, and/or maintained policies, practices, and customs, as set forth above, all of which

were the proximate cause and/or moving force in the violation of Plaintiff Lafuze, and the putative

class’ constitutional rights.

        288.    Defendant Wellpath established, maintained, and encouraged policies, practices,

and customs, as set forth above, with deliberate indifference to the rights of detainees within the

custody of County Jails, specifically with regard to Plaintiff and the putative class’ constitutional

right to due process in the form of providing a known prescription psychotropic medication to treat

known, serious mental health condition.

        289.    Wellpath knowingly acted against a prescribed regimen of care without first

requiring an adequate mental health care evaluation.



                                                  39
Case 2:20-cv-10670-GCS-PTM ECF No. 1 filed 03/12/20                   PageID.40       Page 40 of 50



       290.    Defendant Wellpath knew that a substantial risk of serious harm was likely to result

from the discontinuation of prescribed psychotropic medications to treat inmate-detainees with

known, serious mental health conditions; yet it established, maintained, encouraged, and

implemented policies, practices and customs that caused such discontinuity of care.

       291.    After learning that such substantial risk of serious harm existed, Defendant failed

to take reasonable measures to abate the risk.

       292.    As a direct and proximate result of the acts, conduct, and omissions of Defendant,

pursuant to established policies, practices, and customs, Plaintiff and the putative class suffered

the following injuries and damages:

       i.      Physical injury;

       ii.     Clinical decompensation;

       iii.    Psychological trauma;

       iv.     Conscious physical and emotional pain, suffering, anguish, distress, and fear;

       v.      Consequential damages;

       vi.     Economic costs associated with the discontinuity of care; and

       vii.    Other damages.

Count III – 42 U.S.C. §§ 1983 and 1988 – Substantive Due Process Violation, State Created
                                         Danger

       293.    Plaintiffs incorporate by reference the allegations above as if fully set forth herein.

       294.    Plaintiffs have a well-established and fundamental right under the Fourteenth

Amendment of the United States Constitution to personal security and bodily integrity.

       295.    Plaintiffs and the putative class were detained in a custodial setting and subject to

Defendant’s exclusive control with respect to medical administration and care.




                                                 40
Case 2:20-cv-10670-GCS-PTM ECF No. 1 filed 03/12/20                     PageID.41       Page 41 of 50



        296.    Plaintiffs and the putative class entered the custodial setting under an established

regimen of psychotropic prescription medication treatment(s) that was essential to their personal

security and bodily integrity.

        297.    Defendant took the intentional, affirmative act of discontinuing, denying, delaying,

and/or intentionally and unreasonably disrupting continuity of care to Plaintiffs’ and the putative

class with respect to known, clinically indicated and community-prescribed psychotropic

medications that were essential to their personal security and bodily integrity.

        298.    Defendant’s affirmative acts were knowingly against a prescribed regimen of care

without first requiring an adequate mental health care evaluation.

        299.    Plaintiffs and the putative class were subject to a serious risk of bodily harm and

psychological trauma that was not present prior to becoming subject to Defendant’s custody,

administration, and medical charge.

        300.    Defendant knew, or clearly should have known, that affirmatively depriving

Plaintiffs and the putative class of known, prescription psychotropic medications presented a

serious risk of serious bodily harm and psychological trauma to them specifically; yet it

discontinued their medications anyway.

        301.    Plaintiffs and the putative class were specially and directly endangered because

they were deprived of medications that were essential to their personal security and bodily

integrity.

        302.    As a direct and proximate result of Defendant affirmative acts, which were made

pursuant to its established policies, practices, and customs, Plaintiffs and the putative class suffered

the following injuries and damages:

        i.      Physical injury;



                                                  41
Case 2:20-cv-10670-GCS-PTM ECF No. 1 filed 03/12/20                     PageID.42        Page 42 of 50



        ii.     Clinical decompensation;

        iii.    Psychological trauma;

        iv.     Conscious physical and emotional pain, suffering, anguish, distress, and fear;

        v.      Consequential damages;

        vi.     Economic costs associated with the discontinuity of care; and

        vii.    Other damages.

        303.    To the extent that Defendant claims that its acts were pursuant to a legitimate

penological interest, such interests are clearly outweighed by the serious harm suffered by

Plaintiffs and the putative class, whose physical security and bodily integrity were put at serious

risk.

  Count IV – 42 U.S.C. §§ 1983 and 1988 – Fourteenth Amendment, Denial of Procedural
  Due Process without Meaningful Opportunity to Challenge Determination or be Heard
                                 Regarding Deprivation

        304.    Plaintiffs incorporate by reference the allegations above as if fully set forth herein.

        305.    Defendant Wellpath acted under color of state law, carrying on a traditional state

function, to deprive Plaintiffs and the putative class of their constitutional rights.

        306.    Plaintiffs and the putative class have a well-established right to personal security

and/or bodily integrity.

        307.    Defendant deprived Plaintiffs and the putative class of their clearly established right

to personal security and/or bodily integrity when Wellpath established, maintained, and

encouraged policies, practices, and customs, as set forth above, which caused the systematic and

unreasonable interruption, discontinuation, denial, and/or delay of prescribed psychotropic

medications to treat known serious mental health condition(s).




                                                  42
Case 2:20-cv-10670-GCS-PTM ECF No. 1 filed 03/12/20                    PageID.43      Page 43 of 50



       308.    The deprivation of prescribed psychotropic medications to treat diagnosed serious

mental health conditions is likely to have serious, even fatal side effects.

       309.    Defendant deprived Plaintiffs and the putative class of their right to bodily integrity

by discontinuing prescribed psychotropic care before first requiring and conducting a (1) mental

health screening; (2) mental health evaluation; and/or (3) psychiatric evaluation.

       310.    The decision to deprive Plaintiffs and the putative class of their prescribed

psychotropic medications was made without a legitimate medical or penological basis and was not

made to protect the safety of Plaintiffs or other inmates.

       311.    Plaintiffs were deprived of due process without notice or a meaningful opportunity

to be heard.

       312.    Defendant failed to notify Plaintiffs and the putative class regarding its decision, or

the underlying reasons, to interrupt, discontinue, deny, and/or delay administration of prescribed

psychotropic medications to treat known serious mental health condition(s).

       313.    Defendant failed to provide Plaintiffs with a meaningful opportunity to challenge

decisions to interrupt, discontinue, deny, and/or delay the administration of prescribed

psychotropic medications to treat known serious mental health condition(s)—either before or after

the deprivation occurred.

       314.    As a direct and proximate result of the acts, conduct, and omissions of Defendant,

pursuant to established policies, practices, and customs, Plaintiffs and the putative class suffered

the following injuries and damages:

       i.      Physical injury;

       ii.     Clinical decompensation;

       iii.    Psychological trauma;



                                                 43
Case 2:20-cv-10670-GCS-PTM ECF No. 1 filed 03/12/20                   PageID.44       Page 44 of 50



        iv.    Conscious physical and emotional pain, suffering, anguish, distress, and fear;

        v.     Consequential damages;

        vi.    Economic costs associated with the discontinuity of care; and

        vii.   Other damages.

        315.   To the extent that Defendant claims that its acts were pursuant to a legitimate

penological interest, such interests are clearly outweighed by the serious harm suffered by

Plaintiffs and the putative class, whose physical security and bodily integrity were put at serious

risk.

                  Count V – Common Law Negligence and Gross Negligence

        316.   Plaintiffs incorporate by reference the allegations above as if fully set forth herein.

        317.   Plaintiffs and the putative class are current and former individuals incarcerated in

County Jails in the State of Michigan who contract with a private health care administrator,

Wellpath.

        318.   Plaintiffs and the putative class required their prescription psychotropic

medication(s) to treat known, serious medical conditions and avoid grievous physical and

psychological trauma, clinical decompensation, and injury that would foreseeably result from

discontinuity of care.

        319.   Defendant has a special relationship with Plaintiffs and the putative class, as the

administrator of prescription medication and mental health care evaluations in at least 25 County

Jails throughout the State of Michigan.

        320.   Defendant has a duty to Plaintiffs under Michigan Law and its contracts with

authorized governmental entities to establish and maintain policies, procedures, and practices to




                                                 44
Case 2:20-cv-10670-GCS-PTM ECF No. 1 filed 03/12/20                   PageID.45     Page 45 of 50



ensure adequate quality of medical care is provided to incarcerated detainees and inmates under

its charge and custody.

       321.    Defendant has a duty to Plaintiffs under Michigan Law and its contracts with

authorized governmental entities to establish and maintain policies and procedures governing the

distribution, dispensing, prescribing, and disposing of any controlled substances or prescription

medication affecting an inmate.

       322.    Defendant has a duty to Plaintiffs under Michigan Law and its contracts with

authorized governmental entities to establish and maintain written policies, procedures, and

practices to ensure that a medical, dental, and mental health screening is performed, and/or

integrated into the provision of care, for all inmates by a trained staff member.

       323.    Defendant has a duty to Plaintiffs under Michigan Law and its contracts with

authorized governmental entities to record and/or review all Health Screening information

obtained from all inmates, which must include, inter alia, an inquiry into the current health

problems, medical health problems, types of medications used, mode of medication use, amount

of medication used, frequency of medication use, history of medication use, past history of

treatment and hospitalization relating to mental disturbances or suicides, and the medical

disposition for each inmate.

       324.    Defendant has a duty to Plaintiffs under Michigan Law and its contracts with

authorized governmental entities to establish and maintain written policies, procedures, and

practices which require that a health appraisal for each inmate be completed by a trained health

care person within 14 days after arrival at the facility.




                                                  45
Case 2:20-cv-10670-GCS-PTM ECF No. 1 filed 03/12/20                    PageID.46      Page 46 of 50



       325.     Defendant has a duty to Plaintiffs under Michigan Law and its contracts with

authorized governmental entities to ensure that all health appraisals comply with Mich. Admin.

Code R. 791.732(a)–(i).

       326.     Defendant has a duty to Plaintiffs and the putative class to establish and maintain

policies to ensure that all incoming inmates who demonstrate positive results for a serious mental

health condition requiring prescription psychotropic medications receive a mental health

evaluation prior to discontinuing known prescription psychotropic medications and to take

reasonable steps to allow such inmates to receive bridge medications, including reasonable

substitute medications, until such an evaluation occurs.

       327.     Where a psychotropic medication is clinically indicated, Defendant has a duty to

provide the medication or a reasonable substitute, or otherwise advocate for continuity of care,

until such time as an adequate mental health evaluation is conducted by a qualified mental health

professional.

       328.     Defendant has a duty to Plaintiffs to adequately staff each County Jail with qualified

prescribers in order to ensure that continuity of care is maintained with respect to psychotropic

medications.

       329.     Defendant breached its duty of care to Plaintiffs by establishing policies,

procedures, and practices that are designed to, and in fact did, cause discontinuity of care with

respect to existing prescription medications to treat known serious medical conditions of detainees

and inmates under its charge.

       330.     Defendant breached its duty of care to Plaintiffs by failing to establish adequate

policies, procedures, and practices to ensure that continuity of care is maintained with respect to




                                                 46
Case 2:20-cv-10670-GCS-PTM ECF No. 1 filed 03/12/20                   PageID.47      Page 47 of 50



existing prescription medications to treat known serious medical conditions of detainees and

inmates under its charge.

       331.    Pursuant to its policies, procedures, and practices, Defendant breached its duty of

care to Plaintiffs by unreasonably causing the interruption, denial, discontinuation, and/or delay of

existing prescription medications to treat known, serious medical conditions to detainees and

inmates under its care for non-medical reasons.

       332.     Pursuant to its policies, procedures, and practices, Defendant breached its duty of

care to Plaintiffs by unreasonably interrupting, denying, discontinuing, and delaying existing

prescription medications to treat known, serious medical conditions to detainees and inmates under

its care without requiring that its contractors/agents first conduct an adequate mental health care

evaluation of detainees and inmates under its charge to determine the clinical necessity of the

psychotropic medication(s).

       333.    By establishing and/or failing to establish policies, procedures, and practices to

ensure continuity of prescription medication treatments until a qualified medical or mental health

care professional conducted an adequate mental health evaluation of an inmate, Defendant failed

to exercise the duty of ordinary care and diligence, which it owes to Plaintiffs, so that serious

injury, clinical deterioration, and/or trauma would not result.

       334.    Defendant breached its duty by understaffing County Jails with qualified

prescribers, causing unreasonable discontinuity of psychotropic medication treatments.

       335.    Defendant breached its duty by failing to establish policies, practices, and/or

customs that continued previously prescribed psychotropic medications to inmate-detainees,

provided a reasonable substitute for that medication, and/or advocated for continuity of care until




                                                  47
Case 2:20-cv-10670-GCS-PTM ECF No. 1 filed 03/12/20                   PageID.48       Page 48 of 50



such time as a qualified mental health care provider conducted an adequate mental health

evaluation.

       336.    As a direct and proximate result of the acts, conduct, and omissions of Defendant,

and pursuant to its established policies, practices, and customs, Plaintiffs and the putative class

suffered the following injuries and damages:

       i.      Physical injury;

       ii.     Clinical decompensation;

       iii.    Psychological trauma;

       iv.     Conscious physical and emotional pain, suffering, anguish, distress, and fear;

       v.      Consequential damages;

       vi.     Economic costs associated with the discontinuity of care; and

       vii.    Other damages

       337.    The injuries suffered by Plaintiffs were reasonably foreseeable based on

Defendant’s actions.

       338.    Defendant knew that grievous physical injury, clinical decompensation, and

psychological trauma were likely to result from cutting people off of their prescription medications

without first conducting an adequate medical appraisal of Plaintiffs’ present medical and

psychological health conditions; yet Defendant disregarded these known risks and continued to

maintain policies that cut Plaintiffs off of their medications anyway.

       339.    To the extent that Defendant claims that its breaches of duty were pursuant to a

legitimate penological interest, such interests are clearly outweighed by the serious harm suffered

by Plaintiffs and the putative class, whose lives and bodily integrity were put at serious risk.




                                                 48
Case 2:20-cv-10670-GCS-PTM ECF No. 1 filed 03/12/20                    PageID.49     Page 49 of 50



       340.    By knowingly maintaining and implementing policies which presented a

substantial risk of serious injury, and did in fact cause such injury, Defendant knowingly

disregarded the rights Plaintiffs and the putative class, causing injury.

                                     RELIEF REQUESTED

WHEREFORE, Plaintiffs request that the Court grant them:

               a. An order certifying one or more classes pursuant to Fed. R. Civ. P. 23 and
                  designating Plaintiffs’ attorneys as Class Counsel;

               b. An order declaring that Defendant violated the constitutional rights of Plaintiffs
                  and the Class;

               c. An order declaring the Defendant liable for each Cause of Action as stated
                  above;

               d. Compensatory damages for the injuries and damages suffered by Plaintiffs and
                  the Class, in an amount fair, just and reasonable and in conformity with the
                  evidence at trial and allowable by state and federal law, including;

                      i.   42 U.S.C. § 1983
                     ii.   42 U.S.C. § 1988
                    iii.   Michigan Common Law

               e. Punitive and exemplary damages against Defendant to the extent allowable by
                  law;

               f. Reasonable attorney’s and expert fees and costs pursuant to 42 U.S.C. §
                  1988(b) and (c);

               g. The costs and disbursements of this action;

               h. Injunctive relief ordering Defendant to cease and/or amend all unconstitutional
                  or illegal acts, omissions, policies, practices, and customs that deprive detainees
                  of their prescribed medications while incarcerated, in a manner not inconsistent
                  with any existing legal or regulatory obligations or any legitimate
                  medical/penological interests;

               i. Consequential damages;

               j. Such other relief as this Court may deem fair and equitable, including but not
                  limited to injunctive relief.


                                                 49
Case 2:20-cv-10670-GCS-PTM ECF No. 1 filed 03/12/20                  PageID.50     Page 50 of 50



                                      JURY DEMAND

      Plaintiffs hereby demand a trial by jury.



      Dated: March 12, 2020                            Respectfully submitted,


                                                       LIDDLE & DUBIN, P.C.
                                                       by: /s/ Matthew Z. Robb
                                                       Steven D. Liddle (P45110)
                                                       Matthew Z. Robb (P81665)
                                                       975 E. Jefferson Avenue
                                                       Detroit, Michigan 48207
                                                       (313) 392-0025
                                                       sliddle@ldclassaction.com
                                                       mrobb@ldclassaction.com




                                                  50
